Title: Samuel Tucker to the Commissioners, 29 April 1778
From: Tucker, Samuel
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      Bourdeaux April 29th. 1778
     
     I received yours of the 15th Instant by Capt. Palmes with my Orders from your Honours of on the 26th Instant. Am very uneasy that I cannot imediately per sue them; I would inform your Honours that it is not possible for me to get the Ship to Sea in less than 16 or 18 Days, as my Mainmast detains me and in Cariening my Ship, the Galley fell down, for which Reason I’ve a Iron Hearth makeing to stand under my Forecastle. I carried away my fore Yard on my Passage, but being securely fished, I am in hopes it will serve me the Cruze.
     Gentlemen I will do my utmost to get the Ship out knowing it is very Expensive, I have Confined myself on Board to assist the Officers during my Enterance into this port. I Received your Recommendation of Mr. Livingston, he is to proceed as 2d Lieut, to his Choice, and I am under great Obligations to your Honours for my Officer. I shall take Care to obey such Orders as I have or ever may Receive from your Honours. I am with Respect, your Honours Obedient Humble Servt.
     
      Saml Tucker
     
    